Election/Restrictions
Claims 1-11 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Notice of Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
 For independent claim 1:

The closest prior art would be Hsu et al (US 6,259,059). Hsu teaches a consumable electrode-fed welding-type system, comprising: a welding-type current source, a welding-type circuit comprising a welding-type electrode and a first contact tip of a welding torch, an electrode preheating circuit. However, Hsu does not teach a current interpreter circuitry configured to determine a change in a contact-tip-to- work-distance between the first contact tip and a workpiece based on at least one of the welding-type current or the preheating current, and an electrode preheating control circuit configured to adjust at least one of the preheating current or an electrode feed speed based on the change in the contact-tip-to-work- distance.
The second closest prior art would be Siewert et al (US 20170008116). Siewert teaches electrode preheating. However, Siewert does not teach a current interpreter circuitry configured to determine a change in a contact-tip-to- work-distance between the first contact tip and a workpiece based on at least one of the welding-type current or the preheating current, and an electrode preheating control circuit configured to adjust 

For independent claim 12:
The claimed invention is a method, comprising: providing welding-type current using a welding-type current source to a welding-type circuit, the welding-type circuit comprising a welding-type electrode and a first contact tip of a welding torch; providing preheating current through a first portion of the welding-type electrode via a second contact tip of the welding torch; and adjusting at least one of the preheating current or an electrode feed speed based on a change in a contact-tip-to-work-distance between the first contact tip and a workpiece.
The closest prior art would be Hsu et al (US 6,259,059). Hsu teaches providing welding-type current using a welding-type current source to a welding-type circuit, the welding-type circuit comprising a welding-type electrode and a first contact tip of a welding torch; providing preheating current through a first portion of the welding-type electrode via a second contact tip of the welding torch. However, Hsu does not teach adjusting at least one of the preheating current or an electrode feed speed based on a change in a contact-tip-to-work-distance between the first contact tip and a workpiece.
The second closest prior art would be Siewert et al (US 20170008116). Siewert teaches electrode preheating. However, Siewert does not teach adjusting at least one of the preheating current or an electrode feed speed based on a change in a contact-tip-to-work-distance between the first contact tip and a workpiece.


The claimed invention is a consumable electrode-fed welding-type system, comprising: a welding-type current source, a welding-type circuit comprising a welding-type electrode and a first contact tip of a welding torch, an electrode preheating circuit, a current interpreter circuitry configured to determine a change in a contact-tip-to- work-distance between the first contact tip and a workpiece based on at least one of the welding-type current or the preheating current, sensors configured to monitor the preheating current and the welding-type current, and an electrode preheating control circuit configured to adjust at least one of the preheating current or an electrode feed speed based on the change in the contact-tip-to-work- distance.
The closest prior art would be Hsu et al (US 6,259,059). Hsu teaches a consumable electrode-fed welding-type system, comprising: a welding-type current source, a welding-type circuit comprising a welding-type electrode and a first contact tip of a welding torch, an electrode preheating circuit and a sensor for sensing output current. However, Hsu does not teach a current interpreter circuitry configured to determine a change in a contact-tip-to- work-distance between the first contact tip and a workpiece based on at least one of the welding-type current or the preheating current, sensors configured to monitor the preheating current and the welding-type current, and an electrode preheating control circuit configured to adjust at least one of the preheating current or an electrode feed speed based on the change in the contact-tip-to-work- distance.
The second closest prior art would be Siewert et al (US 20170008116). Siewert teaches electrode preheating. However, Siewert does not teach a current interpreter .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761